DETAILED ACTION
This office action is in response to the application filed on 5/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In regards to claim 11, line 12, it appears that “when the switching frequency increasing to the frequency threshold value” should be “when the switching frequency increases to the frequency threshold value”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  8-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okie et al. (US20160111964, hereinafter Oki) in view of Lee et al. (US20160172989, hereinafter Lee).
	Regarding Claim 1, Oki discloses an LLC resonant converter (fig. 1) configured to convert an input voltage (Vi) into an output voltage (Vo) , the LLC resonant converter comprising: a transformer (TR1), a primary-side circuit (1p) coupled to a primary-side winding (L1) of the transformer, the primary- side circuit comprising: a first bridge arm (SW1H/SW1L) comprising a first switch (SW1H) and a second switch (SW1L) connected to the first switch in series, and configured to receive the input voltage, and a second bridge arm (SW2H/SW2L) connected to the first bridge arm in parallel, and comprising a third switch (SW2H) and a fourth switch (SW2L) connected to the third switch in series, and a control unit (10) configured to provide a first control signal to control the first switch (G1H) , and provide a fourth control signal to control the fourth switch (G2L), wherein the control unit is configured to adjust a switching frequency of the first control signal and the fourth control signal according to the output voltage (when in PFM, ¶84); and controls the first control signal and the fourth control signal having a variable phase difference (¶39).
	Oki does not disclose when the switching frequency increases to a frequency threshold value, the control unit controls the switching frequency to be fixed at the frequency threshold value.
	Lee discloses (fig. 1, 2, and 5) when the switching frequency increases to a frequency threshold value, the control unit controls the switching frequency to be fixed at the frequency threshold value (¶90).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oki to include switching from PFM to PWM as disclosed in Lee to improve efficiency of the converter.
	Regarding Claim 8, Oki discloses (fig. 9) a drive circuit (120) configured to drive the first switch according to the first control signal and drive the fourth switch according to the fourth control signal (¶85).
	Regarding Claim 9, Oki discloses (fig. 9) the control unit further comprises: a drive control unit (140) configured to provide a disabled signal or an enabled signal to the drive circuit (S8, ¶85).
	Regarding Claim 10, Oki discloses (fig. 1) the control unit provides a second control signal (G1L) to control the second switch, and provides a third control signal (G2H) to control the third switch; the second control signal and the first control signal are complementary, and the third control signal and the fourth control signal are complementary (¶36).
	Regarding Claim 11, Oki discloses a method of controlling an LLC resonant converter (fig. 1), the LLC resonant converter comprising a primary-side circuit (1p) having a first bridge arm (SW1H/SW1L) and a second bridge arm (SW2H/SW2L) connected in parallel, and the first bridge arm having a first switch (SW1H) and a second switch (SW1L) connected in series, and the second bridge arm having a third switch (SW2H) and a fourth switch (SW2L) connected in series, the method comprising steps of: providing a first control signal (G1H) to control the first switch and providing a fourth control signal (G2L) to control the fourth switch to convert an input voltage (Vi) into an output voltage (Vo), adjusting a switching frequency (when in PFM, ¶84) and a phase difference of the first control signal and the fourth control signal according to the output voltage (¶39) and adjusting the phase difference of the first control signal and the fourth control signal when the switching frequency increasing to the frequency threshold value (when in PWM, ¶39).
	Oki does not disclose controlling the switching frequency to be fixed at a frequency threshold value when the switching frequency increasing to the frequency threshold value.
	Lee discloses (fig. 1, 2, and 5) controlling the switching frequency to be fixed at a frequency threshold value when the switching frequency increasing to the frequency threshold value (¶90).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oki to include switching from PFM to PWM as disclosed in Lee to improve efficiency of the converter.
	Regarding Claim 18, Oki discloses (fig. 1) further comprising a step of: providing a second control signal (SW1L) complementary to the first control signal to control the second switch, and providing a third control signal (SW2H) complementary to the fourth control signal to control the third switch (¶36).


Allowable Subject Matter
Claims 2-7 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...when the switching frequency is equal to the frequency threshold value, the control unit controls the phase difference not to excess a phase shift threshold value..” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “...when the switching frequency is less than the frequency threshold value, the control unit controls the phase difference to be fixed at a phase initial value, and controls the first control signal and the fourth control signal having the variable switching frequency.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 7, the prior art fails to disclose: “...the control unit comprises: a comparison unit configured to compare the output voltage with a reference voltage to provide an error signal, a voltage control unit configured to generate a frequency command according to the error signal, a frequency adjustment unit configured to determine the switching frequency and provide a phase adjustment signal according to the frequency command, a phase adjustment unit configured to adjust the phase difference according to the phase adjustment signal, and a pulse width modulation unit configured to adjust the first control signal and the fourth control signal according to an output of the frequency adjustment unit and an output of the phase adjustment unit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the prior art fails to disclose: “...comprising a step of: controlling the phase difference starting to increase from a phase initial value and not exceeding a phase shift threshold value when the switching frequency to be fixed at the frequency threshold value..” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, the prior art fails to disclose: “...further comprising a step of controlling the first control signal and the fourth control signal having the variable switching frequency, and controlling the phase difference to be fixed at a phase initial value when the switching frequency is less than the frequency threshold value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...further comprising steps of: comparing the output voltage with a reference voltage and providing an error signal, generating a frequency command according to the error signal, providing a frequency adjustment signal to adjust the switching frequency according to the frequency command, and providing a phase adjustment signal when the switching frequency is fixed, and providing a phase shift signal to adjust the phase difference according to the phase adjustment signal..” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Escudero Rodriguez; Manuel et al., US 10903748 discloses a frequency modulation control for phase-shift full bridge converters.
Liu; Xuechao et al., US 11407322 discloses a smart power hub.
Jang; Yungtaek et al., US 20150229225 discloses a resonant converters and control methods thereof.
Hirano; Takahiro et al., US 20160105120 discloses a power conversion apparatus.
Elasser; Ahmed et al., US 20170353111 discloses a system and method for a DC/DC converter.
Zhu; Guoping et al., US 20190200441 discloses a high voltage generator and control methods thereof.
Leirens; Sylvain et al., US 20210359613 discloses a switched-mode converter control.
Ngoua Teu Magambo; Jean-sylvio et al., US 20220052611 discloses an Isolated and reconfigurable power converter.
Yang; Shang-Kay et al., US 20220103082 discloses an LLC resonant converter, control unit, and method of controlling the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838